Citation Nr: 1812119	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) related to military sexual trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was remanded by the Board in August 2016 for additional development.  The Board remanded the claim in order to associate the Veteran's private treatment records and Social Security Disability records.  The Board also ordered a new examination according to the guidelines set forth in the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM).  

In September 2017, the case returned to the Board and the Board denied service connection for personality disorder.  The Board also remanded the Veteran's claim for PTSD because the instructions set forth in the prior remand were not sufficiently complied with.  Specifically, the examination that the Veteran attended was supposed to be conducted according to DSM-IV and that was not done so. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

As to the Veteran's claim for a psychiatric disability, the Board finds that the examinations that the Veteran has attended have not fully taken into account the Veteran's competent and credible lay statements.  Moreover, the Board finds that the examinations have not adequately discussed the Veteran's in-service complaints regarding sexual harassment.  Thus, a remand is required to obtain a competent and credible examination regarding the nature and etiology of the Veteran's psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

The Board notes that the previous Board remands have requested that the Veteran's VA psychiatric examinations conform to the DSM-IV, rather than DSM-V.  That being said, a review of the record reflects that the Veteran's claim was certified to the Board in March 2016 and the DSM-IV is only applicable to claims that have been certified prior to August 4, 2014.  Thus, the Veteran's psychiatric examination should continue to conform to the guidelines set forth in the DSM-V.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file a complete and legible copy of her military personnel records.  The RO should take any necessary steps to obtain a complete and legible copy of the Veteran's military personnel records and service treatment records. 

2.  Associate with the claims file all outstanding VA treatment records.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her psychiatric disability.  Schedule the Veteran with a new examiner, if possible.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a diagnosis of a psychiatric disorder?  

For any identified psychiatric disorders the examiner should answer the following questions. 

(B).  Is it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is related to her military service or a military sexual trauma?

(C).  Is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder?

The examiner's opinion should include a discussion of the following pieces of evidence: 

The Veteran's service personnel records that document a decline in her military performance.  

The November 6, 1979, medical record in which the Veteran reported that "the Navy is tearing me down mentally" and the Veteran also stated that it was "necessary for her to go to bed with petty officers to escape harassment at work."

The 1980 medical separation report that noted that the Veteran attributed her low performance marks to difficulties with her supervisor.  The document also stated that the Veteran alleged sexual harassment from the supervisor and sought legal assistance in the matter.  

The February 19, 2010, Statement in Support of Claim in which the Veteran alleged that she was sexually harassed by her supervisor.  

The 2012 VA Form-9 in which the Veteran indicated that her supervisor tried to force her into having sexual relations with him.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should offer a complete rationale for any opinions that are expressed and should cite to the appropriate evidence to support his or her conclusions.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


